           Case 2:19-cr-00221-GMN-VCF Document 30 Filed 06/29/20 Page 1 of 3




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                         2:19-cr-00221-GMN-VCF
      vs.                                                 WRIT OF HABEAS CORPUS
6     DEVONTE GREEN,                                      AD PROSEQUENDUM FOR
                                                          DEVONTE GREEN
7                           Defendant.                    (ID#) 05730386
8
                                                          And ORDER SETTING HEARING

9

10
            TO: WARDEN, CLARK COUNTY DETENTION CENTER

11          LAS VEGAS, NEVADA

12
            UNITED STATES MARSHAL FOR THE DISTRICT OF

13
            NEVADA AND ANY OTHER UNITED STATES MARSHAL

14          WE COMMAND that you have the body of DEVONTE GREEN, detained in the custody of the

15
     Warden, Clark County Detention Center before the United States District Court (defendant will be at

16
     Nevada Southern Detention Center), on or about July 14, 2020, at the hour of 2:00 p.m., for a video

17   conference hearing on the Motion for Status Conference (ECF No. 28) and from time to time and day to

18
     day thereafter, at such times and places as may be ordered and directed by the Court entitled above, until

19
     the said DEVONTE GREEN is released and discharged by the said Court; and that you shall thereafter

20   return the said DEVONTE GREEN to the custody of the Warden, Clark County Detention Center, Las

21
     Vegas, Nevada, under safe and secure conduct, and have you then and there this writ.

22
            Temporary General Order 2020-05 authorizes the use of video conferencing (or telephone

23   conferencing if video conferencing is not reasonably available) with the consent of the defendant after

24
     consultation with counsel.

25
           Case 2:19-cr-00221-GMN-VCF Document 30 Filed 06/29/20 Page 2 of 3




1           IT IS FURTHER ORDERED that a video conference hearing on the Motion for Status Conference

2    (ECF NO. 28) is scheduled for 2:00 PM, July 14, 2020, in Courtroom 3D.

3

4           The parties are directed to file a Joint Status Report (1) advising whether the defendant consents

5    to proceed with the hearing as scheduled but using video conferencing, and (2) either (a) explaining why

6    the hearing cannot be further delayed without serious harm to the interests of justice, or (b) advising

7    whether the parties agree to a continuance, indicating the maximum length of time for such a continuance.

8    The Joint Status Report for the hearing must be filed by 12:00 PM, July 13, 2020.

9           IT IS ORDERED that defense counsel shall provide all necessary documents to DEVONTE

10   GREEN in advance of the hearing.

11          IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom Administrator,

12   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with information on how DEVONTE GREEN will

13   participate in the video conference by 12:00 PM, July 13, 2020. Defendant will remain at Nevada

14   Southern Detention Center for the video conference.

15          IT IS FURTHER ORDERED that Defense/AUSA shall file any necessary signed documents at

16   least ONE (1) Day prior to the scheduled hearing consistent with General Order 2020-05.

17          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

18          INSTRUCTIONS FOR VIDEO CONFERENCE HEARING

19          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

20   to the participants email provided to the Court.

21

22          •       Log on to the call ten (10) minutes prior to the hearing time.

23          •       Mute your sound prior to entering the hearing.

24          •       Do not talk over one another.

25          •       State your name prior to speaking for the record.
     Case 2:19-cr-00221-GMN-VCF Document 30 Filed 06/29/20 Page 3 of 3




1    •     Do not have others in the video screen or moving in the background.

2    •     No recording of the hearing.

3    •     No forwarding of any video conference invitations.

4    •     Unauthorized users on the video conference will be removed.

5    DATED this 29th day of June, 2020.
                                                      _________________________
6                                                     CAM FERENBACH
                                                      UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
